UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1120


JACKQULIN TIMMONS,

                      Plaintiff – Appellant,

          v.

RICHLAND COUNTY SHERIFF OFFICE,

                      Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:09-cv-00652-CMC)


Submitted:   May 31, 2012                      Decided:   June 5, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jackqulin Timmons, Appellant Pro Se. Benjamin M. Mabry, Janet
Elizabeth Rhodes, MABRY LAW FIRM, LLC, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Jackqulin Timmons appeals the district court’s order

denying relief on her employment discrimination complaint.                              The

district court referred this case to a magistrate judge pursuant

to 28 U.S.C.A. § 636(b)(1)(B) (West 2006 & Supp. 2011).                                 The

magistrate judge recommended that relief be denied and advised

Timmons that failure to file timely specific objections to this

recommendation could waive appellate review of a district court

order based upon the recommendation.

           The      timely       filing     of     specific     objections         to     a

magistrate      judge’s      recommendation         is    necessary     to    preserve

appellate review of the substance of that recommendation when

the    parties      have     been     warned        of    the    consequences            of

noncompliance.          Wright v. Collins, 766 F.2d 841, 845-46 (4th

Cir.   1985);    see     also    Thomas     v.     Arn,   474   U.S.    140     (1985).

Timmons    has      waived      appellate        review    by   failing       to    file

objections      after    receiving        proper    notice.      Accordingly,           we

affirm the judgment of the district court.

           We grant Timmons’ motion to file a cassette tape.                            We

dispense     with    oral       argument     because      the   facts     and      legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                              AFFIRMED

                                            2